DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.
Claims 9, 10 and 14 have been withdrawn without traverse in Applicant’s response filed 2/3/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 11-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a method for using a support device” but does not recite any method steps.  The claim is an apparatus claim in form and is therefore considered an improper hybrid claim.  It is suggested that Applicant change the preamble to be in apparatus form or include a method step for using the support device. 
Claims 15 recites “wherein said support device […] does not comprises means for introducing air into said compressible solid body.”  This is a mischaracterization of the functionality of the device, as the valve 20 is a means for introducing air into the compressible 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 7, 8, 15 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giori et al. (US 6,684,433) (“Giori”).  Giori discloses a flexible air-tight membrane (fig. 3: 16)  defining an internal volume and comprising a connection valve (fig. 3: 21) configured to allow, on command, introduction or extraction of air into/from said internal volume (fig. 1: using vacuum pump 13), a compressible solid body (figs. 3: 14a, 14b) housed in said internal volume and wherein said compressible solid body is exclusively used at volumes equal to or less than the volume of said compressible solid body at ambient pressure (there is only a vacuum pump, so 14a,b are not subject to any pressures greater than that of ambient atmospheric pressure).
As concerns claims 5 and 17, Giori discloses wherein when said membrane is placed under a vacuum said material has a volume that decreases by at least 50% (Col. 6, line 45-50: the foam core may originally have a density of 1 lbs/ft3 and may be collapsed to a density of 3 lbs/ft3.
As concerns claim 15, Giori discloses wherein said support device comprises a vacuum pump (fig. 2: 1: 13) and does not comprise a means for introducing air into said compressible solid body. 
As concerns claims 7 and 8, Giori discloses wherein said device comprises a substantially rigid, breathable support portion (fig. 2: 28, 30; Col. 10, lines 1-5) which is firmly attached to part of said compressible solid body.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6, 13, 15 and 16 is/are rejected under 35 U.S.C. 103 as unpatentable over Embach et al. (US 2006/0108853) (“Embach”).  Embach teaches a flexible air-tight membrane (fig. 3: 32)  defining an internal volume and comprising a connection valve (fig. 3: 36) configured to allow, on command, introduction or extraction of air into/from said internal volume (paragraphs 0015, 0016), a compressible solid body (figs. 3, 4: 32) housed in said internal volume and wherein said compressible solid body is exclusively used at volumes equal to or less than the volume of said compressible solid body at ambient pressure (paragraph 0016: 32 is not subject to less than atmospheric pressure).
Embach does not expressly teach wherein the compressible solid is made of a material which, when said membrane is placed under vacuum, has a volume that decreases by at least 5%.  However, Embach does teach wherein the foam is open cell polyurethane and it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to use an open cell polyurethane foam which decreases by at least 5% in order to obtain the desired firmess of the seat cushion, as taught by Embach. 
As concerns claims 2-4 and 16, Embach, as modified, teaches wherein the material comprises an open-cell polyurethane foam (paragraph 0014). 
	As concerns claim 6, Embach, as modified, teaches wherein the air-tight membrane is heat-bonded to the outer surface of said compressible solid body, but does not expressly teach wherein it is glued.  However, it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, as a simple substitution of known methods of connection producing a known result to glue 32 to 34 instead of heat bonding them in order to provide an easier connection method. 
	As concerns claim 13, Embach, as modified, teaches wherein said support device is arranged on a seat (it is a vehicle seat cushion).
	As concerns claim 15, Embach, as modified, teaches a vacuum pump (paragraph 0015: 40), but does not expressly teach only a vacuum pump without a means for introducing air into the compressible body.  However, paragragh 0016 teaches providing the compressible member that does not get pressurized over atmospheric pressure.  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to use the teachings of paragraphs 0015 and 0016 to provide only a vacuum pump in order to assist in providing the desired firmness, while not inflating the compressible member over atmospheric pressure. 

Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Embach in view of Mazzucchelli (WO 2015/104676).  Embach does not teach wherein said support device is associated with a vacuum device, as claimed.  However, Mazzucchelli teaches at least one vacuum device device (4) comprising: - a main casing (40) impermeable to the passage of fluid, flexible and defining a main volume (40a); an inner casing (41) placed inside the main casing (40), permeable to the passage of gas and flexible; filler particles (42) housed in the inner casing (41); a depressurisation valve (43) suitable to form or interrupt a . 
As concerns claim 12, Embach, as modified, teaches wherein the vacuum device is positioned on the external surface of the device (as shown in fig. 4).

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Embach, as modified, in view of Giori.  Embach, as modified, does not expressly teach wherein when said membrane is placed under a vacuum said material has a volume that decreases by at least 50%.  However, Giori teaches a compressible solid which has a volume that decreases by at least 50% (as discussed in claim 17 above).  It would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, to modify the prior art of Embach to use a material compressible by 50% in order to provide the desired firmness of the cushion.
As concerns claim 18, Embach, as modified, teaches wherein the air-tight membrane is heat-bonded to the outer surface of said compressible solid body, but does not expressly teach wherein it is glued.  However, it would have been obvious to a person having ordinary skill in the art, at the time that the invention was filed, as a simple substitution of known methods of connection producing a known result to glue 32 to 34 instead of heat bonding them in order to provide an easier connection method.
As concerns claim 19, Embach, as modified, does not each a substantially rigid support portion.  However, Giori teaches a substantially rigid support portion (Giori, fig. 2: 28, 30; Col. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636